WARRANT TO PURCHASE COMMON STOCK

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED NEITHER THE WARRANT NOR THE SHARES MAY BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. THIS WARRANT
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST IN THIS WARRANT
OR THE SHARES ISSUABLE HEREUNDER.




Issuer:  S3 Investment Company, Inc.

Class of Stock: Common Stock
Issue Date:  June 2, 2006
Expiration Date:  June 2, 2009

THIS WARRANT TO PURCHASE COMMON STOCK is issued by S3 Investment Company, Inc.,
a California corporation (the “Company”) to La Jolla Cove Investors, Inc., a
California corporation (“Holder”).  On the Issue Date, $50,000 shall be wired to
the Company by Holder, and an additional $100,000 shall be wired to the Company
upon notification and verification that the Registration Statement has been
filed with the Commission; representing the premium to be paid for the warrants
(the “Premium”).




ARTICLE 1

DESCRIPTION OF WARRANTS

1.1

Warrants.

The Company hereby grants to Holder the right to purchase 4,000,000,000 shares
of the Company’s Common Stock (the “Shares” or “Warrant Shares) at a price per
share equal to the Exercise price set forth in section 2.4 below.   

1.2

Expiration of Warrants.

This Warrant shall expire and Holder shall no longer be able to purchase the
Warrant Shares on the Expiration Date.

ARTICLE 2
EXERCISE

2.1

Method of Exercise.  Holder may exercise this Warrant by delivering a duly
executed Warrant Notice of Exercise in substantially the form attached as
Appendix 1, together with the Exercise Price, to the principal office of the
Company.

2.2

Delivery of Certificate and New Warrant.  As promptly as practicable after the
receipt of the Warrant Notice of Exercise, but in any event not more than two
(2) Business Days after the Company’s receipt of the Warrant Notice of Exercise,
the Company shall issue the Warrant Shares being purchased and cause to be
mailed for delivery by overnight courier, or if a





JB

Initials

1

 TWH

Initials

--------------------------------------------------------------------------------

Registration Statement covering the Shares has been declared effective by the
SEC cause to be electronically transferred, to Holder a certificate representing
the Shares acquired and, if this Warrant has not been fully exercised and has
not expired, a new Warrant substantially in the form of this Warrant
representing the right to acquire the portion of the Shares not so acquired.

2.3

Replacement of Warrants.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, or surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.

2.4

Exercise Price.  The Exercise Price of this Warrant shall be $0.0005 per Share;
provided, however, in no event shall the Exercise Price be lower than 80% of the
average of the five lowest volume weighted average prices during the twenty
trading days prior to Holder’s election to exercise. Upon the exercise of the
Warrant Shares, the Exercise Price shall be reduced pro rata to permit the
Holder to recapture the Premium.

2.5

Certain Exercise Limits.

If and to the extent that, on any date, the holding by the Holder of this
Warrant would result in the Holder’s being deemed the beneficial owner of more
than 9.9% of the then outstanding shares of Common Stock, then the Holder shall
not have the right, and the Company shall not have the obligation, to exercise
any portion of this Warrant as shall cause Holder to be deemed the beneficial
owner of more than 9.9% of the then outstanding shares of Common Stock.  

ARTICLE 3
ADJUSTMENT TO THE SHARES

The number of Shares purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:

3.1

Reclassification.  In case of any reclassification or change of outstanding
securities of the class issuable upon exercise of this Warrant then, and in any
such case, the Holder, upon the exercise hereof at any time after the
consummation of such reclassification or change, shall be entitled to receive in
lieu of each Share theretofore issuable upon exercise of this Warrant, the kind
and amount of shares of stock, other securities, money and/or property received
upon such reclassification or change by a holder of one Share.  The provisions
of this Section 3.1 shall similarly apply to successive reclassifications or
changes.

3.2

Subdivision or Combination of Shares.  If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Shares,
the Exercise Price shall be proportionately decreased in the case of a
subdivision or increased in the case of a combination.

3.3

Stock Dividends.  If the Company, at any time while this Warrant is outstanding
shall pay a dividend with respect to its Shares payable in Shares, or make any
other





JB

Initials

2

 TWH

Initials




--------------------------------------------------------------------------------




distribution of Shares with respect to Shares (except any distribution
specifically provided for in Section 3.1 and Section 3.2 above), then the
Exercise Price shall be adjusted, effective from and after the date of
determination of shareholders entitled to received such dividend or
distribution, to that price determined by multiplying the Exercise Price in
effect immediately prior to such date of determination by a fraction, (a) the
numerator of which shall be the total number of Shares outstanding immediately
prior to such dividend or distribution, and (b) the denominator of which shall
be the total number of Shares outstanding immediately after such dividend or
distribution.

3.4

Non-Cash Dividends.  If the Company at any time while this Warrant is
outstanding shall pay a dividend with respect to Shares payable in securities
other than Shares or other non-cash property, or make any other distribution of
such securities or property with respect to Shares (except any distribution
specifically provided for in Section 3.1 and Section 3.2 above), then this
Warrant shall represent the right to acquire upon exercise of this Warrant such
securities or property which a holder of Shares would have been entitled to
receive upon such dividend or distribution, without the payment by the Holder of
any additional consideration for such securities or property.

3.5

Effect of Reorganization and Asset Sales.  If any (i) reorganization or
reclassification of the Common Stock (ii) consolidation or merger of the Company
with or into another corporation, or (iii) sale or all or substantially all of
the Company’s operating assets to another corporation followed by a liquidation
of the Company (any such transaction shall be referred to herein as an “Event”),
is effected in such a way that holders of Common Stock are  entitled to receive
securities and/or assets as a result of their Common Stock ownership, the
Holder, upon exercise of this Warrant, shall be entitled to receive such shares
of stock securities or assets which the Holder would have received had it fully
exercised this Warrant on or prior the record date for such Event.  The Company
shall not merge into or consolidate with another corporation or sell all of its
assets to another corporation for a consideration consisting primarily of
securities of such corporation, unless the successor or acquiring corporation,
as the case may be, shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant to be
performed or observed by the Company and all of the obligations and liabilities
hereunder, subject to such modification as shall be necessary to provide for
adjustments which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 2.  The foregoing provisions shall
similarly apply to successive mergers, consolidations or sales of assets.

3.6

Adjustment of Number of Shares.  Upon each adjustment in the Exercise Price, the
number of Shares shall be adjusted, to the nearest whole share, to the product
obtained by multiplying the number of Shares, purchasable immediately prior to
such adjustment by a fraction, the numerator of which shall be the Exercise
Price immediately prior to such adjustment and the denominator of which shall be
the Exercise Price immediately thereafter.

3.7

No Impairment.  The Company shall not, by amendment of its articles of
incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this





JB

Initials

3

 TWH

Initials

--------------------------------------------------------------------------------




Warrant and in taking all such action as may be reasonably necessary or
appropriate to protect Holder’s rights hereunder against impairment.  If the
Company takes any action affecting its Common Stock other than as described
above that adversely affects Holder’s rights under this Warrant, the Exercise
Price shall be adjusted downward and the number of Shares issuable upon exercise
of this Warrant shall be adjusted upward in such a manner that the aggregate
Exercise Price of this Warrant is unchanged.

3.8

Fractional Shares.  No fractional Shares shall be issuable upon the exercise of
this Warrant, and the number of Shares to be issued shall be rounded down to the
nearest whole share.

3.9

Certificate as to Adjustments.  Upon any adjustment of the Exercise Price, the
Company, at its expense, shall compute such adjustment and furnish Holder with a
certificate of its Chief Financial Officer setting forth such adjustment and the
facts upon which such adjustment is based.  The Company shall, upon written
request, furnish Holder a certificate setting forth the Exercise Price in effect
upon the date thereof and the series of adjustments leading to such Exercise
Price.

3.10

No Rights of Shareholders.  This Warrant does not entitle Holder to any voting
rights or any other rights as a shareholder of the Company prior to the exercise
of Holder’s right to purchase Shares as provided herein.

ARTICLE 4
REPRESENTATIONS AND COVENANTS OF THE COMPANY

4.1

Representations and Warranties.  The Company hereby represents and warrants to
Holder that all Shares which may be issued upon the exercise of the purchase
right represented by this Warrant, shall, upon issuance, be duly authorized,
validly issued, fully paid and nonasessable, and free of any liens and
encumbrances.  

4.2

Notice of Certain Events.  If the Company proposes at any time (a) to declare
any dividend or distribution upon its Common Stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
offer for subscription pro rata to the holders of any class or series of its
stock any additional shares of stock of any class or series or other rights; (c)
to effect any reclassification or recapitalization of Common Stock; (d) to merge
or consolidate with or into any other corporation, or sell, lease, license, or
convey all or substantially all of its assets, or to liquidate, dissolve or wind
up; or (e) offer holders of registration rights the opportunity to participate
in an underwritten public offering of the Company’s securities for cash, then,
in connection with each such event, the Company shall give Holder (1) at least
20 days prior written notice of the date on which a record will be taken for
such dividend, distribution, or subscription rights (and specifying the date on
which the holders of Common Stock will be entitled thereto) or for determining
rights to vote, if any, in respect of the matters referred to in (c) and (d)
above; (2) in the case of the matters referred to in (c) and (d) above at least
20 days prior written notice of the date when the same will take place (and
specifying the date on which the holders of Common Stock will be entitled to
exchange their Common Stock for securities or other property deliverable upon
the occurrence of such event);





JB

Initials

4

 TWH

Initials

--------------------------------------------------------------------------------







and (3) in the case of the matter referred to in (e) above, the same notice as
is given to the holders of such registration rights.

4.3

Information Rights.  So long as Holder holds this Warrant and/or any of the
Shares, the Company shall deliver to Holder (a) promptly after mailing, copies
of all notices or other written communications to the shareholders of the
Company, (b) within ninety (90) days of their availability, the annual audited
financial statements of the Company certified by independent public accountants
of recognized standing, and (c) within forty-five (45) days after the end of
each fiscal quarter or each fiscal year, the Company’s quarterly, unaudited
financial statements.

4.4

Reservation of Warrant Shares.  The Company is currently taking all necessary
steps to increase the authorized shares and will reserve and will keep
available, out of the increased authorized and unissued shares of Common Stock,
the full number of shares sufficient to provide for the exercise of the rights
of purchase represented by this Warrant.

ARTICLE 5
REGISTRATION RIGHTS

5.1

Definitions.

(a)

As used in this Agreement, the following terms shall have the meanings:

(i)

“Affiliate” of any specified Person means any other Person who directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such specified Person.  For purposes of
this definition, control of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person
whether by contract, securities, ownership or otherwise; and the terms
“controlling” and “controlled” have the respective meanings correlative to the
foregoing.

(ii)

“Commission” means the Securities and Exchange Commission.

(3)

“Person” means any individual, partnership, corporation, limited liability
company, joint stock company, association, trust, unincorporated organization,
or a government or agency or political subdivision thereof.

(iii)

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus and any final prospectus filed pursuant to Rule 424(b)
under the Securities Act, including any prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 430A under the Securities Act) included in the
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.





JB

Initials

5

 TWH

Initials

--------------------------------------------------------------------------------







(iv)

“Public Offering” means an offer registered with the Commission and the
appropriate state securities commissions by the Company of its Common Stock and
made pursuant to the Securities Act.

(v)

“Registrable Securities” means the Common Stock issued (i) upon exercise of the
Warrants, and (ii) in connection with any distribution, recapitalization,
stock-split, stock adjustment or reorganization of the Company; provided,
however, a share of Common Stock shall cease to be a Registrable Security for
purposes of this Agreement when it no longer is a Restricted Security.

(vi)

“Registration Statement” means a registration statement of the Company filed on
an appropriate form under the Securities Act providing for the registration of,
and the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities pursuant to Rule 415 under the Securities Act, including
the Prospectus contained therein and forming a part thereof, any amendments to
such registration statement and supplements to such Prospectus, and all exhibits
to and other material incorporated by reference in such registration statement
and Prospectus.

(vii)

“Restricted Security” means any share of Common Stock issued upon exercise of
warrants except any such share that (i) has been registered pursuant to an
effective registration statement under the Securities Act and sold in a manner
contemplated by the prospectus included in such registration statement, (ii) has
been transferred in compliance with the resale provisions of Rule 144 under the
Securities Act (or any successor provision thereto) or is transferable pursuant
to paragraph (k) of Rule 144 under the Securities Act (or any successor
provision thereto) or (iii) otherwise has been transferred and a new share of
Common Stock not subject to transfer restrictions under the Securities Act has
been delivered by or on behalf of the Company.

(viii)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder, or any similar successor statute.

5.2

Registration.

(a)

Filing and Effectiveness of Registration Statement.  The Company shall prepare
and file with the Commission as soon as practicable a Registration Statement
relating to the offer and sale of the Registrable Securities and shall use its
best efforts to cause the Commission to declare such Registration Statement
effective under the Securities Act as promptly as practicable but in no event
later than one hundred and fifty days (150) days from the date hereof (the
“Deadline”).  The Company shall promptly (and, in any event, no more than 24
hours after it receives comments from the Commission), notify the Holder when
and if it receives any comments from the Commission on the Registration
Statement and promptly forward a copy of such comments, if they are in writing,
to Holder.  The Company shall notify Holder by written notice that such
Registration Statement has been declared effective by the Commission within 24
hours of such declaration by the Commission.  In the event that the Registration
Statement is not declared effective by the Deadline, or if after the
Registration Statement is declared effective such Registration Statement is
thereafter no longer effective, then the Company shall pay to Holder, in
addition to any damages incurred by the Holder as a result thereof,  $10,000 for
each





JB

Initials

6

 TWH

Initials




--------------------------------------------------------------------------------




30 day period or portion thereof for the first 60 days during which the
Registration Statement has not been declared effective and $15,000 for each 30
day period or portion thereof after the 60th day it has not been declared
effective.  

5.3

Obligations of the Company.

In connection with the registration of the Registrable Securities, the Company
shall:

(a)

Promptly (i) prepare and file with the Commission such amendments to the
Registration Statement and supplements to the Prospectus as may be necessary to
keep the Registration Statement continuously effective and in compliance with
the provisions of the Securities Act applicable thereto so as to permit the
Prospectus forming part thereof to be current and useable by Holder for resale
of the Registrable Securities for a period of five (5) years from the date on
which the Registration Statement is first declared effective by the Commission
(the “Effective Time”) or such shorter period that will terminate when all the
Registrable Securities covered by the Registration Statement have been sold
pursuant thereto in accordance with the plan of distribution provided in the
Prospectus, transferred pursuant to Rule 144 under the Securities Act or
otherwise transferred in a manner that results in the delivery of new securities
not subject to transfer restrictions under the Securities Act (the “Registration
Period”) and (ii) take all lawful action such that each of (A) the Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, not misleading
and (B) the Prospectus forming part of the Registration Statement, and any
amendment or supplement thereto, does not at any time during the Registration
Period include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(b)

(i) Prior to the filing with the Commission of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide draft copies thereof to
Holder and reflect in such documents all such comments as Holder (and its
counsel) reasonably may propose and (ii) furnish to Holder whose Registrable
Securities are included in the Registration Statement and its legal counsel
identified to the Company, (A) promptly after the same is prepared and publicly
distributed, filed with the Commission, or received by the Company, one copy of
the Registration Statement, each Prospectus, and each amendment or supplement
thereto and (B) such number of copies of the Prospectus and all amendments and
supplements thereto and such other documents, as Holder may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
Holder;

(c)

(i) Register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions as
Holder reasonably requests, (ii) prepare and file in such jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
all such other lawful actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period and
(iv) take all such other





JB

Initials

7

 TWH

Initials




--------------------------------------------------------------------------------




lawful actions reasonably necessary or advisable to qualify the Registrable
Securities for sale in such jurisdictions.

(d)

As promptly as practicable after becoming aware of such event, notify Holder of
the occurrence of any event, as a result of which the Prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare an amendment to the
Registration Statement and supplement to the Prospectus to correct such untrue
statement or omission, and deliver a number of copies of such supplement and
amendment to Holder may reasonably request;

(e)

As promptly as practicable after becoming aware of such event, notify Holder of
the issuance by the Commission of any stop order or other suspension of the
effectiveness of the Registration Statement at the earliest possible time and
take all lawful action to effect the withdrawal, recession or removal of such
stop order or other suspension;

(f)

Cause all the Registrable Securities covered by the Registration Statement to be
listed on the principal national securities exchange, and included in an
inter-dealer quotation system of a registered national securities association,
on or in which securities of the same class or series issued by the Company are
then listed or included;

(g)

Cooperate with Holder who holds Registrable Securities being offered to
facilitate the timely preparation and delivery of certificates for the
Registrable Securities to be offered pursuant to the registration statement and
enable such certificates for the Registrable Securities to be in such
denominations or amounts, as the case may be, as Holder reasonably may request
and registered in such names as Holder may request; and, within three (3)
business days after a registration statement which includes Registrable
Securities is declared effective by the Commission, deliver and cause legal
counsel selected by the Company to deliver to the transfer agent for the
Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such registration statement) an appropriate
instruction and, to the extent necessary, an opinion of such counsel;

(h)

Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by Holder of its Registrable Securities in accordance
with the intended methods therefor provided in the Prospectus which are
customary under the circumstances; and

(i)

(i) Make reasonably available for inspection by Holder, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by such Investors or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and (ii) cause the
Company’s officers, directors and employees to supply all information reasonably
requested by Holder or any such underwriter, attorney, accountant or agent in
connection with the Registration Statement, in each case, as is customary for
similar due diligence examinations; provided, however, that all records,
information and documents that are designated in writing by the Company, in good
faith, as confidential, proprietary or containing any material nonpublic
information shall be kept confidential by such Investors and any such





JB

Initials

8

 TWH

Initials




--------------------------------------------------------------------------------




underwriter, attorney, accountant or agent (pursuant to an appropriate
confidentiality agreement in the case of any such holder or agent), unless such
disclosure is made pursuant to judicial process in a court proceeding (after
first giving the Company an opportunity promptly to seek a protective order or
otherwise limit the scope of the information sought to be disclosed) or is
required by law, or such records, information or documents become available to
the public generally or through a third party not in violation of an
accompanying obligation of confidentiality; and provided, further, that, if the
foregoing inspection and information gathering would otherwise disrupt the
Company’s conduct of its business, such inspection and information gathering
shall, to the maximum extent possible, be coordinated on behalf of the Investors
and the other parties entitled thereto by one firm of counsel designed by and on
behalf of the majority in interest of Investors and other parties.

5.4

Obligations of Holder.

In connection with the registration of the Registrable Securities, Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

5.5

Expenses of Registration.

All expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to Section 5,
but including, without limitation, all registration, listing, and qualifications
fees, printing and engraving fees, accounting fees, and the fees and
disbursements of counsel for the Company, and the reasonable fees of one firm of
counsel to the holders of a majority in interest of the Registrable Securities
shall be borne by the Company.

5.6

Indemnification and Contribution.

(a)

Indemnification by the Company. The Company shall indemnify and hold harmless
Holder and each underwriter, if any, which facilitates the disposition of
Registrable Securities, and each of their respective officers and directors and
each person who controls Holder or underwriter within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each such person being
sometimes hereinafter referred to as an “Indemnified Person”) from and against
any losses, claims, damages or liabilities, joint or several, to which such
Indemnified Person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement of a material fact
contained in any Registration Statement or an omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, not misleading, or arise out of or are based upon an untrue statement
of a material fact contained in any Prospectus or an omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and the Company hereby agrees to reimburse such Indemnified Person
for all reasonable legal and other expenses incurred by them in connection with
investigating or defending any such action or claim as and when such





JB

Initials

9

 TWH

Initials




--------------------------------------------------------------------------------




expenses are incurred; provided, however, that the Company shall not be liable
to any such Indemnified Person in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon (i) an untrue
statement made in, or an omission from, such Registration Statement or
Prospectus in reliance upon and in conformity with written information furnished
to the Company by such Indemnified Person expressly for use therein or (ii) the
use by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or omission giving rise to such loss, claim, damage or
liability.

(b)

Notice of Claims, etc.  Promptly after receipt by a party seeking
indemnification pursuant to this Section 5.6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the party against whom indemnification pursuant to this
Section 5.6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out-of-pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (x) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (y) the Indemnified Party and the Indemnifying Party shall
reasonably have concluded that representation of the Indemnified Party by the
Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party or (z) the Indemnifying Party shall have failed to employ
legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim.  If
the Indemnified Party employs separate legal counsel in circumstances other than
as described in clauses (x), (y) or (z) above, the fees, costs and expenses of
such legal counsel shall be borne exclusively by the Indemnified Party.  Except
as provided above, the Indemnifying Party shall not, in connection with any
Claim in the same jurisdiction, be liable for the fees and expenses of more than
one firm of counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment.

(c)

Contribution.  If the indemnification provided for in this Section 5.6 is
unavailable to or insufficient to hold harmless an Indemnified Person under
subsection (A) or (B) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
Indemnifying Party shall contribute to the amount paid or payable





JB

Initials

10

 TWH

Initials




--------------------------------------------------------------------------------




by such Indemnified Party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party and the Indemnified
Party in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations.

(d)

Notwithstanding any other provision of this Section 5.6, in no event shall any
(i) Holder be required to undertake liability to any person under this Section
5.6 for any amounts in excess of the dollar amount of the proceeds to be
received by Holder from the sale of Holder’s Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Registration Statement under which such Registrable Securities are to be
registered under the Securities Act and (ii) underwriter be required to
undertake liability to any Person hereunder for any amounts in excess of the
aggregate discount, commission or other compensation payable to such underwriter
with respect to the Registrable Securities underwritten by it and distributed
pursuant to the Registration Statement.

(e)

The obligations of the Company under this Section 5.6 shall be in addition to
any liability which the Company may otherwise have to any Indemnified Person and
the obligations of any Indemnified Person under this Section 5 shall be in
addition to any liability which such Indemnified Person may otherwise have to
the Company.  The remedies provided in this Section 5.6 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

5.7

Assignment.

The rights to have the Company register Registrable Securities pursuant to this
Agreement shall be automatically assigned by Holder to any transferee of all or
any portion of such Registrable Securities (or all or any portion of the
Warrants only if (a) Holder agrees in writing with the transferee or assignee to
assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment, (b) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (i) the name and address of such transferee or assignee and (ii) the
securities with respect to which such registration rights are being transferred
or assigned, (c) immediately following such transfer or assignment, the
securities so transferred or assigned to the transferee or assignee constitute
Restricted Securities and (d) at or before the time the Company received the
written notice contemplated by clause (b) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein.




ARTICLE 6
REPRESENTATIONS AND COVENANTS OF THE HOLDER

6.1

Private Issue.  Holder understands (i) that the Shares issuable upon exercise of
Holder’s rights contained in the Warrant are not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by the Warrant will be exempt from the registration and
qualifications requirements thereof, and (ii)





JB

Initials

11

 TWH

Initials




--------------------------------------------------------------------------------




that the Company’s reliance on such exemption is predicated on Holder’s
representations set forth in this Article 6.

6.2

Financial Risk.  Holder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.

6.3

Risk of No Registration.  Holder understands that if the Company does not
register with the Securities and Exchange Commission pursuant to Section 12 of
the Act, or file reports pursuant to Section 15(d), of the Securities Exchange
Act of 1934 (the “1934 Act”), or if a registration statement covering the
securities under the Act is not in effect when it desires to sell (i) the right
to purchase Shares pursuant to the Warrant, or (ii) the Shares issuable upon
exercise of the right to purchase, it may be required to hold such securities
for an indefinite period.

6.4

Accredited Investor.  Holder is an “accredited investor,” as such term is
defined in Regulation D promulgated pursuant to the Act.

ARTICLE 7
MISCELLANEOUS

7.1

Term.  This Warrant is exercisable, in whole or in part, at any time and from
time to time on or after the Issue Date and on or before the Expiration Date set
forth above.

7.2

Compliance with Securities Laws on Transfer.  This Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company). The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder.

7.3

Transfer Procedure.  Holder shall have the right without the consent of the
Company to transfer or assign in whole or in part this Warrant and the Shares
issuable upon exercise of this Warrant. Holder agrees that unless there is in
effect a registration statement under the Act covering the proposed transfer of
all or part of this Warrant, prior to any such proposed transfer the Holder
shall give written notice thereof to the Company (a “Transfer Notice”).  Each
Transfer Notice shall describe the manner and circumstances of the proposed
transfer in reasonable detail and, if the company so requests, shall be
accompanied by an opinion of legal counsel, in a form reasonably satisfactory to
the Company, to the effect that the proposed transfer may be effected without
registration under the Act; provided that the Company will not require opinions
of counsel for transactions involving transfers to affiliates or pursuant to
Rule 144 promulgated by the Securities and Exchange Commission under the act,
except in unusual circumstances.

7.4

Notices, etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
telecopier machine or





JB

Initials

12

 TWH

Initials




--------------------------------------------------------------------------------




by a nationally recognized overnight courier service, and shall be deemed given
when so delivered personally, or by telecopier machine or overnight courier
service as follows:




If to the Company, to:




S3 Investment Company, Inc.

43180 Business Park Drive, #202

Temecula, California 92590

Telephone:

951-587-3618

Facsimile:

951-587-8866







If to the Holder, to:




La Jolla Cove Investors, Inc.

7817 Herschel Avenue, Suite 200

La Jolla, CA 92037

Telephone:

858-551-8789

Facsimile:

858-551-8779

or at such other address as the Company shall have furnished to the Holder.
 Each such notice or other communication shall for all purposes of this
agreement be treated as effective or having been given when delivered if
delivered personally, or, if sent by mail, at the earlier of its receipt or five
days after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid.

7.5

Counterparts.  This agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
Facsimile execution shall be deemed originals.

7.6

Waiver.  This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

7.7

Attorneys Fees.  In the event of any dispute between the parties concerning the
terms and provisions of this Warrant, the party prevailing in such dispute shall
be entitled to collect from the other party all costs incurred in such dispute,
including reasonable attorneys fees.

7.8

Governing Law; Jurisdiction.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law. Each of the parties hereto consents
to the jurisdiction of the federal courts whose districts encompass any part of
the City of San Diego or the state courts of the State of California sitting in
the City of San Diego in connection with any dispute arising





JB

Initials

13

 TWH

Initials




--------------------------------------------------------------------------------




under this Warrant and hereby waives, to the maximum extent permitted by law,
any objection including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.

7.9

Remedies.

The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder, by vitiating the intent and purpose of the
transactions hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Warrant will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Warrant, that the Holder shall be entitled, in addition to
all other available remedies at law or in equity, and in addition to the
penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Warrant and to enforce specifically the
terms and provisions hereof, without the necessity of showing economic loss and
without any bond or other security being required.

IN WITNESS WHEREOF, the parties hereto have duly caused this Warrant to Purchase
Common Stock to be executed and delivered on the date first above written.




S3 Investment Company, Inc.

La Jolla Cove Investors, Inc.

By: /s/ James Bickel

       James Bickel

By: /s/ Travis W. Huff

       Travis W. Huff

Title: President/CEO

Title: Portfolio Manager











JB

Initials

14

 TWH

Initials




--------------------------------------------------------------------------------







APPENDIX 1

WARRANT NOTICE OF EXERCISE

1.

The undersigned hereby elects to purchase _____ shares of the Common Stock of S3
Investment Company, Inc. pursuant to the terms of the Warrant to Purchase Common
Stock issued on May ___, 2006.

2.

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

_____________________

_____________________
_____________________


(Name and Address)

3.

The undersigned makes the representations and covenants set forth in Article 5
of the Warrant to Purchase Common Stock.




________________________________
(Signature)

___________________________
(Date)








JB

Initials

15

 TWH

Initials







--------------------------------------------------------------------------------